INTHESUPREMECOURTOFTHESTATEOFMONTAN

In re

        ARTHUR M. GOROV,                                   )      ORDER
               Petitioner.


        The Rules for Admission to the Bar of the Stateof Montana require that all applicants
to the Bar must successfully complete the Montana Bar Examination. The Rules also contain
a provision, at Section VIIA, that the Court may waive any requirement under the Rules
under circumstances it deems sufficient.
        Arthur M. Gorov, an attorney licensed in the State of Illinois and by several other
courts, has petitioned the Court for admission to the practice of law in the State of Montana
by waiver of the bar examination requirement. Gorov is 69 years old, and plans to move to
Montana. He hasbeen engagedin the practice of law in the Stateof Illinois since graduating
from DePaul University College of Law in 1954. He has held a number of supervisory
positions in the Illinois court system, and was awarded the Tradition of Excellence Award
by the Illinois State Bar Association in 1999in recognition of his efforts on behalf ofpatients
in need of medical treatment. Gorov has never been the subject of any disciplinary action
in the State of Illinois. He intends to practice part time in Montana, primarily on a pro bono
basis, or to engagein teaching.
        The Court finds that Gorov’s long and successfullegal career, and the prospect of his
continued public service within Montana, warrant waiver of Rule IIIC of the Montana Rules
of Admission requiring applicants to successfully complete the Montana Bar Examination.
        IT IS HEREBY ORDERED that the request of Arthur M. Gorov for waiver of Rule
IIIC of the Montana Rules of Admission is hereby GRANTED. Gorov shall comply with all
other requirements for admission to the State Bar of Montana.
      The Clerk is directed to mail true copies of this Order to Arthur M. Gorov and to Jan
Weber at the State Bar of Montana.
                        -?L
     DATED this &day         of August, 200 1.




                                                         Justices
Justice JamesC. Nelson dissents.
       I do not agreewith our order, There is no question that Mr. Gorov is a well-respected,
well-qualified attorney, and my disagreementhere is not meant to denigrate his credentials
in any way whatsoever.
       That said, we ostensibly adopted the rule requiring the successful completion of the
Montana Bar Exam by those wishing to practice law in Montana for the reason that we
wanted to make sure that attorneys who will representpersonsbefore the courts of this State
possessa good understanding and familiarity with Montana law and jurisprudence. We
believed--or so I thought--that attorneys practicing in this State should have at least as good
an understandingof Montana law as the graduatesof Montana’s School of Law--all of whom
are required to, nevertheless,passthe Montana Bar Exam before being admitted to practice
in this State.
       In fact, our adoption of the non-reciprocity rule was very controversial and those
members of the Bar who opposedit pointed out that the rule would likely have the effect of
denying admission to the Bar of otherwise well-qualified attorneys from other states. We
were accusedof protectionism and parochialism. Nonetheless,taking the higher ground of
wanting to insure the integrity and quality of the practicing bar in Montana, we went ahead
and adopted the non-reciprocity rule in the face of substantial criticism.
       As to Mr. Gorov, he does not need to be a member of the State Bar of Montana to
teach. On the other hand, while representingpersonspro bono is, obviously, a commendable-
-not to mention, much needed--public service, poor people are as much entitled to
representation by attorneys competent in the intricacies of Montana law and jurisprudence
as those personswho can hire counsel.
       I can seeno legitimate reasonfor waiving the bar exam requirement in this casegiven
our rationale for adopting the non-reciprocity rule in the first place. What I do seeis that we
have now establisheda precedentthat will require all well-qualified, well-respected attorneys
from other statesto be admitted to practice in this State without the necessityof successfully

                                              3
passing the Montana Bar Exam. In fact, I can also foresee one of these attorneys who is
denied admission having an arguable equal protection claim against this Court.
       In any event, so much for the higher ground. It appearsthat the detractors of the non-
reciprocity rule were right all along.
       I dissent.




Chief Justice Karla M. Gray and Justice W. William Leaphartjoin in the foregoing dissent.




                                             4